                                           Case 5:20-cv-05542-BLF Document 6 Filed 03/01/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10    JASON A. SMITH,                                 Case No. 20-05542 BLF (PR)
                                  11                  Plaintiff,                        ORDER OF DISMISSAL
                                  12           v.
Northern District of California
 United States District Court




                                  13

                                  14    K. SIRWET-BINNING, et al.,
                                  15                 Defendants.

                                  16

                                  17

                                  18          Plaintiff, proceeding pro se, filed a civil rights action pursuant to 42 U.S.C. § 1983
                                  19   against the personnel at the Correction Training Facility (CTF). Dkt. No. 1. On January 6,
                                  20   2021, the Court dismissed the complaint with leave to amend, to correct various
                                  21   deficiencies. Dkt. No. 5. Plaintiff was directed to file an amended complaint within
                                  22   twenty-eight days from the date the order was filed and advised that failure to respond
                                  23   would result in the dismissal of the action without prejudice and without further notice to
                                  24   Plaintiff. Id. at 4. The deadline, February 3, 2021, has passed, and Plaintiff has failed to
                                  25   file an amended complaint in the time provided. Accordingly, this action is DISMISSED
                                  26   without prejudice for failure to file an amended complaint. The Clerk shall terminate all
                                  27   pending motions and close the file.
                                  28
                                            Case 5:20-cv-05542-BLF Document 6 Filed 03/01/21 Page 2 of 2




                                   1            IT IS SO ORDERED.
                                   2   Dated: __March 1, 2021_______                   ________________________
                                                                                       BETH LABSON FREEMAN
                                   3
                                                                                       United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23
                                       Order of Dismissal
                                  24   P:\PRO-SE\BLF\CR.20\05542Smith_dis-compl.

                                  25

                                  26

                                  27

                                  28                                               2
